Citation Nr: 1309925	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-43 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee, residuals of medial plica excision, with torn medial meniscus and arthritis, currently evaluated at 10 percent disabling. 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1985 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c),(d) (2012).

The Veteran seeks an increased rating for her service-connected right knee disability, which is currently evaluated at 10 percent.  She filed her claim in November 2008.  The RO continued the current rating in an April 2009 rating decision.  In her May 2009 Notice of Disagreement, she stated that her magnetic resonance imaging (MRI) done at the Lake City VA treatment facility showed a meniscus tear on her knee.  The RO issued Statements of the Case (SOCs) in July 2010 and August 2010.  She subsequently submitted a lay statement in August 2010 and her VA Form 9 in October 2010.  In her August 2010 statement, the Veteran notes there "is not a recording of my Lake City, [Florida] MRI" included in the list of evidence in the August 2010 SOC.  The Veteran cites this missing MRI again in her VA Form 9.  

Moreover, a VA outpatient treatment record the Veteran submitted in July 2011 is a summation of an MRI that the Veteran underwent.  It appears that the MRI was conducted in 2011 at the Jacksonville, Florida OPC.  This MRI summation contrasts with the MRI report of the Veteran's November 2004 MRI contained in the claims file.

Given the medical evidence the Veteran has submitted, the Board believes there are VA treatment records that have not been associated with the claims file.  Records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the AMC should obtain any unassociated VA treatment records, as set forth below.  As the case must be remanded, the Veteran should also be afforded a current VA examination of her knee.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the North Florida/South Georgia Veterans Health System, dated since September 2010.  In May 2009, the Veteran referenced an MRI conducted of her right knee.  A request should also be made for all MRI reports of the Veteran's left knee, dated since February 2008.

2.  Thereafter, schedule the Veteran for a VA examination of her right knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of medial plica excision, with torn medial meniscus and arthritis.

The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner should state whether there is any evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

